Appeal by the employer from- a decision of the Unemployment Insurance Appeal Board, filed on November 13, 1972, which adopted and affirmed a Referee’s decision which held that the request- of the employer for a review of the local office determination of eligibility was not timely filed. On January 17, 1972 the local office mailed a notice to the employer that the claimant was entitled to unemployment benefits although the employer had previously notified the office that the employment of claimant had been terminated because. of absenteeism. The notice to the employer contained a paragraph in large print advising that if a review was desired, the request must be made in 30 days. On January 18, 1972 the *915appellant sent a letter to the local office which acknowledged receipt of the notice of eligibility and contained information as to claimant’s absenteeism. The January 18 letter did not request a hearing or contain a specific objection to the finding of eligibility and the local office did not treat it as a request for a hearing. On April 6 the appellant kgain wrote to the local office and in this letter stated that it contended that the claimant was not eligible for benefits. In response to this letter the local office issued a notice of a receipt of' a request for hearing and a hearing wks scheduled and held. However, the Referee determined that there had beeh no request for a hearing within 30 days as required by section "620 of the Labor Law. This was affirmed by the determination appealed from. The inferences to be reasonably drawn from the January 18, 1972 letter of the employer are essentially factual and for the administrative agency to draw. Upon the present record it does not conclusively appear that the local office was bound to infer that the appellant desired or sought a review of the initial determination. (See Matter of Adinolfi [Catherwood], 10 A D 2d 393; cf. Matter of Kasses [Catherwood], 9 A D 2d 153.) Decision affirmed, with costs to the respondent claimant. Herlihy, P. J., Staley, Jr., Greenblott, Cooke and Reynolds, JJ., concur.